Order, entered on July 10, 1964 herein appealed from, unanimously reversed, on the law, with $30 caste and disbursements to the appellant, and the motion to dismiss the third-party complaint granted, with $10 costs. Under C'PLR 302 (subd. [a], par. 2) a court may exercise “personal jurisdiction over any non-domiciliary * * * as to a cause of action ” where the nondomiciliary “ commits a tortious act within the state, except as to a cause of action for defamation of character arising from the act”. The record fails to support respondent’s claim that any tortious act was committed by appellant within the State within the meaning of the section. In fact the record fails to show even minimal contacts by appellant with New York. (Cf. Singer v. Walker, 21 A D 2d 285; Lewin v. Bock Laundry Mach. Go., 42 Mise 2d 599.) Nor is there a showing by the record that the product involved was sold or contemplated to be used within this jurisdiction. (Johnson v. Equitable Life Assur. Soc., 43 Mise 2d 850, affd. 23 A D 2d 538.) Concur — McNally, J. P., Stevens, Eager, Steuer and Witmer, JJ.